This is a petition for a rehearing in the above entitled case, reported at page 661, ante.
All of the grounds alleged seek to revive and reargue the same issues heretofore considered. Oral argument was waived but counsel's briefs had our careful consideration and we are convinced that the case does not admit of a different conclusion.
Counsel for petitioner has certified that the briefs were drawn on the assumption that plaintiff in error was entitled to raise the constitutionality of the entire statute if the exempting of citizens who have reached the age of seventy years is an inseparable portion of the entire statute. However, in developing his argument he himself injected into the case the question of the right of one not a member of the class discriminated against to question the validity of the statute. He relied primarily onExParte Smith, 100 Fla. 1, discussed in our opinion, and while it is true that the prosecuting attorney did not argue that the defendant was not entitled to challenge the constitutionality of the statute, we do not deem it to be compulsory that we refrain from independent research to enable us to reach a correct decision. This court does not render its decisions on the same basis that judges in a debating society render theirs. *Page 710 
The petition for a rehearing is denied without argument.